DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Status
A Reply was filed 25 January 2021.  No claims were amended.  
Claims 1-18 and 22-23 are pending.  Claims 8-9 and 12 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Reply to Arguments relating to restriction
Applicant argues (Reply at pages 2-3) that when two subcombinations are alleged then two-way distinctness must be shown.  The examiner disagrees.  “Subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable” MPEP § 806.05(d).  That is, with only subcombinations then only one-way distinctness needs to be shown.  Two-way distinctness is needed when there are plural subcombinations and a combination.  That is, two-way distinctness must be shown when “applicant claims plural subcombinations usable together in a single combination and claims a combination that requires the particulars of at least one of said subcombinations” MPEP § 806.05(d).  This is not the current claim scenario. 
As noted above, only one-way distinctness need be shown.  As indicated in the prior Office Action, subcombinations II and III have separate utility (from Invention I) because they do not require isolating the structure from the remainder of the primary side.  Nor do they require use of ambient temperature.  Thus, one-way distinctness was shown.

Reply to Arguments relating to prior art rejections
Applicant views claim 1 much narrower than what is actually recited.  First, a review of what is actually being positively recited in broad claim 1.  Claim 1 relates to a method for removing radioactive deposits from a surface of a primary side structure.  The method includes contacting the structure surface with an aqueous solution comprising an elemental metal.  The structure is isolated from the remainder of the primary side.  
The claim indicates that the surface is contacted with the aqueous solution while it is isolated from the remainder of the primary side.  The claim does not require that the structure remain in the primary side while it is contacted.  Rather, the claim allows for a structure that is removed and decontaminated off-site.  This is conventional in the art.  Abrasive decontamination of reactor components (including primary side structure) is also conventional in the art.  

The claim does not require that the primary side be reused in the reactor.  Rather, the claim allows for the primary side to be completely removed piece-by-piece from a decommissioned reactor, which would occur at ambient temperature.  The pieces would be decontaminated before storage.  This is conventional in the art.
Westinghouse was aware of such conventional method in 1982, as evidenced by the cited Sejvar reference.  Sejvar discloses abrasive decontamination of corrosion products from an isolated primary side surface of a nuclear reactor.  The aqueous solution includes a metal (e.g., aluminum, magnetite, etc.).  The surface is isolated to prevent the aqueous solution from entering the remainder of the primary side.  Cited Gorai (JPH032697A) also shows a conventional isolated decontamination method.
Even though the above features are not positively recited, in an attempt at compact prosecution the current claim 1 rejection was directed at a claim that positively recited: the primary side structure remains in the primary side while it is contacted with the aqueous solution; both the structure and the primary side are reused in the reactor; and the reactor is not a decommissioned reactor that is being dismantled piece-by-piece.  Since claim 1 is actually much broader (as noted above) than the rejection is directed, the pending claim 1 rejection is even more valid.
Applicant’s arguments are directed to what the references individually teach, instead of the combined features the references suggest to the skilled artisan.

Applicant acknowledges that “Hettiarachchi discloses the chemicals can be added to the reactor after shutdown” (page 4, last sentence).  Since the reactor is shutdown, surfaces can be isolated before being cleaned (as suggested by Morris).  
Applicant argues that Morris does not use a metal.  The examiner notes that Morris uses vanadium (e.g., col. 2, line 24).  Furthermore, dislodged corrosion product metals are inherently “added” to the aqueous solution.  Claim 1 does not require that the metal be added to the aqueous solution before the cleaning starts.  Hettiarachchi also adds metals (e.g., [0029] and claim 6). 
Hettiarachchi indicates that the method can be carried out at ambient temperature (after shutdown).  For example, the method can by carried out after the reactor is "fully cooled down" [0057].  Since the method can be performed at ambient temperature, no heating is needed.  Whether both references prefer heating is moot.
It is conventional in the art to provide a metal in a form of a slab, granular, powder, colloidal, or combinations thereof.  Claim 7 does not require that the elemental metal be in one of the listed forms when it is being added to the aqueous solution.

Claim Rejections - 35 USC § 103
Claim 1-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 5,742,654) in combination with Hettiarachchi (EP 1939891).


The reasons for rejection set forth in the Office Action dated 28 July 2020 are herein incorporated by reference.

Claims 10-11, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in combination with Hettiarachchi as applied to claim 1 above, and further in view of Purohit (WO 2000/078403A1).
The reasons for rejection set forth in the Office Action dated 28 July 2020 are herein incorporated by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI). 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646